Per Curiam.

Evidence was given on the trial which tended to show that the defendant surrendered and the plaintiff accepted a surrender of the lease of the premises. It is true that the testimony on the part of the defendant was contradicted by a witness for the plaintiff, but the justice before whom the case was tried had the right to believe the two witnesses for the defendant, instead oí the one witness for the plaintiff.
There is nothing in the memoranda of the justice that tends to show that he did not believe the two witnesses for the defendant.
Judgment affirmed, with costs.
Present: Truax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.